Citation Nr: 0945498	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In February 2008, the Board remanded the present matter for 
additional development and due process concerns.  In October 
2008, the Board again remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent evidence of record showing that the 
Veteran currently suffers from asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21, rescinded by M21-
1MR, Parts II, IV, and V (December 13, 2005); VAOPGCPREC 4-
2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000); 
see also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities: 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection 
(b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d).   

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Id. at Subsection (g).  

If the evidence supports a conclusion that the veteran's 
current disability, while caused by asbestos exposure, is due 
to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993).    

Service treatment records do not show a diagnosis of 
asbestosis or a chronic respiratory disease and separation 
examination reported that the Veteran's lungs and chest were 
normal.  

The Veteran does not contend that asbestosis or any chronic 
respiratory disorder had been diagnosed during active 
service.  He does claim that he was exposed to asbestos 
during active service while serving on the USS Enterprise.  
Service records show that the Veteran served on the ship from 
March 1970 to January 1973 and his military occupation 
specialty was electrician.  He claims that he was involved in 
a lot of different jobs, including running wire throughout 
the ship, and a lot of the equipment he used was asbestos 
insulated.  However, the Veteran's service medical and 
personnel records are negative for notations of a respiratory 
disability or asbestos exposure.  

Even if the Board were to concede that his exposure to 
asbestos during service is plausible, see McGinty v. Brown, 4 
Vet. App. 428 (1993), the claim must still be denied because 
the preponderance of the evidence shows that the Veteran does 
not currently suffer from asbestosis.  

Post-service treatment records show that following x-rays of 
the chest, the Veteran's private physician, Dr. J.T.S., 
diagnosed the Veteran in October 2002 as having interstitial 
changes consistent with mild pulmonary asbestosis assuming an 
appropriate environmental exposure history and an adequate 
latent period.  The Board finds the phrasing of this 
diagnosis inconclusive and speculative.  Service connection 
may not be based on speculation or even remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 
(1992).  Furthermore, prior and subsequent medical evidence 
reveal that the Veteran does not suffer from asbestosis.  
There is no other medical evidence of record containing a 
diagnosis of asbestosis.  Private chest x-rays dated January 
1978 and July 2003 were completely normal.  A private CT of 
the chest dated September 2003 showed a vague nodular density 
measuring approximately one centimeter in the right posterior 
lung and close follow-up was suggested.  Pleuroparenchymal of 
the lower left lung was also found.  The Veteran was noted to 
have a history of hemoptysis.  The Veteran also underwent a 
bronchoscopy in September 2003, which revealed normal 
anatomy.  In October 2003, the Veteran was afforded a VA 
examination.  Chest x-rays and pulmonary function tests were 
normal.  The Veteran was found to have a normal lung 
examination and testing without clinical pathology; the 
diagnosis was asbestosis exposure without clinical sequelae.  
A December 2003 private CT of the chest with contrast showed 
no pulmonary mass lesion or suspicious infiltrate.  In short, 
the probative medical evidence of record does not establish 
that the Veteran currently suffers from asbestosis as the 
persuasive medical evidence of record does not contain any 
evidence of a confirmed diagnosis.  Although the September 
2003 private CT showed some slight abnormalities of the 
chest, there is no medical evidence of record showing that 
they indicated asbestosis.  The Board further notes that the 
October 2003 VA examination that showed a normal lung 
examination was based on a review of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any persuasive evidence of a diagnosis of asbestosis, the 
Board must conclude the Veteran does not currently suffer 
from that disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in March 2004 and November 2008 and 
the claim was readjudicated in a November 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained a medical opinion as to 
the etiology and severity of disability.  The Board notes 
that the Veteran stated in correspondence of record that Dr. 
H.Z.B. provided treatment for his claimed asbestosis.  On 
remand, the RO attempted to obtain the Veteran's private 
treatment records.  In letters dated November 2008 and March 
2009, the RO requested that the Veteran complete and return 
the enclosed release form in order to obtain private 
treatment records from Dr. H.Z.B.  The Veteran did not 
respond.  Therefore, the Board finds that all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for asbestosis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


